
	
		II
		111th CONGRESS
		1st Session
		S. 447
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to prevent excessive
		  price speculation with respect to energy and agricultural commodities, and for
		  other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Prevent Excessive Speculation
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of energy
				and agricultural commodity.
					Sec. 3. Speculative limits and
				transparency of off-shore trading.
					Sec. 4. Authority of Commodity
				Futures Trading Commission with respect to certain traders.
					Sec. 5. Working group of
				international regulators.
					Sec. 6. Position limits for
				energy and agricultural commodities.
					Sec. 7. Over-the-counter
				transactions.
					Sec. 8. Index traders and swap
				dealers.
					Sec. 9. Disaggregation of index
				funds and other data in energy and agricultural markets.
					Sec. 10. Additional Commodity
				Futures Trading Commission employees for improved enforcement.
				
			2.Definitions of
			 energy and agricultural commodity
			(a)Definition of
			 energy commoditySection 1a of the Commodity Exchange Act (7
			 U.S.C. 1a) is amended—
				(1)by redesignating
			 paragraphs (13) through (34) as paragraphs (14) through (35), respectively;
			 and
				(2)by inserting
			 after paragraph (12) the following:
					
						(13)Energy
				commodityThe term energy commodity means—
							(A)crude oil;
							(B)natural gas;
							(C)coal;
							(D)gasoline, heating oil, diesel fuel,
				and any other source of energy derived from coal, crude oil, or natural
				gas;
							(E)electricity;
							(F)ethanol and any other fuel derived
				from a renewable biomass;
							(G)any commodity that results from the
				management of air emissions, including but not limited to greenhouse gases,
				sulfur dioxide, and nitrogen oxides; and
							(H)any other substance that is used as a
				source of energy, as the Commission, in its discretion, deems
				appropriate.
							.
				(b)Definition of
			 Agricultural CommoditySection 1a of the Commodity Exchange Act
			 (7 U.S.C. 1a) is amended—
				(1)by redesignating
			 paragraphs (1) through (35) as paragraphs (2) through (36), respectively;
			 and
				(2)by inserting a
			 new paragraph (1) as follows:
					
						(1)Agricultural
				commodityThe term agricultural commodity means any
				commodity specifically described in paragraph
				(5).
						.
				(c)Conforming
			 Amendments
				(1)Section
			 2(c)(2)(B)(i)(II)(cc) of the Commodity Exchange Act (7 U.S.C.
			 2(c)(2)(B)(i)(II)(cc)) is amended—
					(A)in subitem (AA),
			 by striking section 1a(20) and inserting section
			 1a(21); and
					(B)in subitem (BB),
			 by striking section 1a(20) and inserting section
			 1a(21).
					(2)Section
			 13106(b)(1) of the Food, Conservation, and Energy Act of 2008 is amended by
			 striking “section 1a(32)” and inserting “section 1a”.
				(3)Section 402 of
			 the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27) is
			 amended—
					(A)in subsection
			 (a)(7), by striking section 1a(20)  and inserting section
			 1a; and
					(B)in subsection
			 (d)—
						(i)in
			 paragraph (1)(B), by striking section 1a(33) and inserting
			 section 1a; and
						(ii)in
			 paragraph (2)(D), by striking section 1a(13) and inserting
			 section 1a.
						3.Speculative
			 limits and transparency of off-shore tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
			
				(e)Foreign Boards
				of Trade
					(1)In
				generalThe Commission may not permit a foreign board of trade to
				provide to the members of the foreign board of trade or other participants
				located in the United States, or otherwise subject to the jurisdiction of the
				Commission, direct access to the electronic trading and order matching system
				of the foreign board of trade with respect to an agreement, contract, or
				transaction in an energy commodity that settles against any price (including
				the daily or final settlement price) of one or more contracts listed for
				trading on a registered entity, unless—
						(A)the foreign board
				of trade—
							(i)makes public
				daily trading information regarding the agreement, contract, or transaction
				that is comparable to the daily trading information published by the registered
				entity for the one or more contracts against which the agreement, contract or
				transaction traded on the foreign board of trade settles; and
							(ii)promptly
				notifies the Commission of any change regarding—
								(I)the information
				that the foreign board of trade will make publicly available;
								(II)the position
				limits and position accountability provisions that the foreign board of trade
				will adopt and enforce;
								(III)the position
				reductions required to prevent manipulation; and
								(IV)any other area
				of interest expressed by the Commission to the foreign board of trade;
				and
								(B)the foreign board
				of trade (or the foreign futures authority that oversees the foreign board of
				trade)—
							(i)adopts position
				limits or position accountability provisions for the agreement, contract, or
				transaction that are comparable to the position limits or position
				accountability provisions adopted by the registered entity for the one or more
				contracts against which the agreement, contract or transaction traded on
				foreign board of trade settles;
							(ii)has the
				authority to require or direct market participants to limit, reduce, or
				liquidate any position the foreign board of trade (or the foreign futures
				authority that oversees the foreign board of trade) determines to be necessary
				to prevent or reduce the threat of price manipulation, excessive speculation,
				price distortion, or disruption of delivery or the cash settlement process;
				and
							(iii)provides
				information to the Commission that is comparable to the information that the
				Commission determines to be necessary to publish the commitments of traders
				report of the Commission for the one or more contracts against which the
				agreement, contract or transaction traded on the foreign board of trade
				settles.
							(2)Existing
				foreign boards of tradeParagraph (1) shall not be effective with
				respect to any agreement, contract, or transaction in an energy commodity
				executed on a foreign board of trade to which the Commission had granted direct
				access permission prior to the date of enactment of this subsection until the
				date that is 180 days after the date of enactment of this subsection.
					(3)Existing
				contractsNo contract of sale of a commodity for future delivery
				traded or executed on or through the facilities of a board of trade, exchange
				or market located outside the United States for purposes of subsection (a)
				shall be void, voidable or unenforceable and no party to such contract shall be
				entitled to rescind or recover any payments made with respect to such contract
				based upon the failure of the foreign board of trade to comply with any
				provision of this
				Act.
					.
		4.Authority of
			 commodity futures trading commission with respect to certain traders
			(a)In
			 General
				(1)Restriction of
			 futures trading to contract markets or derivatives transaction execution
			 facilitiesSection 4(b) of the Commodity Exchange Act (7 U.S.C.
			 6(b)) is amended by inserting after the first sentence the following: “The
			 Commission may adopt rules and regulations requiring the maintenance of books
			 and records by any person that is located within the United States (including
			 the territories and possessions of the United States) or that enters trades
			 directly into the trade matching system of a foreign board of trade from the
			 United States (including the territories and possessions of the United
			 States).”
				(2)Commission
			 authority over tradersSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) is amended by adding at the end the following:
					
						(e)The Commission
				shall have authority under this Act to require or direct a person located in
				the United States, or otherwise subject to the jurisdiction of the Commission,
				to limit, reduce, or liquidate any position on a foreign board of trade to
				prevent or reduce the threat of price manipulation, excessive speculation,
				price distortion, or disruption of delivery or the cash settlement process with
				respect to any contract listed for trading on a registered entity.
						(f)ConsultationBefore
				taking any action under subsection (e), the Commission shall consult with the
				appropriate—
							(1)foreign board of
				trade; and
							(2)foreign futures
				authority.
							.
				(3)ViolationsSection
			 9(a) of the Commodity Exchange Act (7 U.S.C. 13(a)) is amended by inserting
			 “(including any person trading on a foreign board of trade)” after “Any person”
			 each place it appears.
				(4)EffectNo
			 amendment made by this subsection limits any of the otherwise applicable
			 authorities of the Commodity Futures Trading Commission.
				5.Working group of
			 international regulatorsSection 4a of the Commodity Exchange Act (7
			 U.S.C. 6a) (as amended by section 4(a)(2)(B)) is amended by adding at the end
			 the following:
			
				(g)Working Group
				of International RegulatorsNot later than 90 days after the date
				of enactment of this subsection, the Commission shall invite regulators of
				foreign boards of trade to participate in a working group of international
				regulators to develop uniform international reporting and regulatory standards
				to ensure the protection of the energy and agricultural futures markets from
				excessive speculation, manipulation, and other trading practices that may pose
				systemic risks to energy and agricultural futures markets, countries, and
				consumers.
				.
		6.Position limits
			 for energy and agricultural commoditiesSection 4a of the Commodity Exchange Act (7
			 U.S.C. 6a) is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 “(1)” after “(a)”; and
				(B)by adding after
			 and below the end the following:
					
						(2)In accordance
				with the standards set forth in paragraph (1) of this subsection and consistent
				with the good faith exception cited in subsection (b)(2), with respect to
				energy and agricultural commodities, the Commission, within 90 days after the
				date of the enactment of this paragraph, shall issue a proposed rule, and
				within 180 days after issuance of such proposed rule shall adopt a final rule,
				after notice and an opportunity for public comment, to establish limits on the
				amount of positions that may be held by any person with respect to contracts of
				sale for future delivery or with respect to options on such contracts or
				commodities traded on or subject to the rules of a contract market or
				derivatives transaction execution facility, or on an electronic trading
				facility with respect to a significant price discovery contract.
						(3)In establishing
				the limits required in paragraph (2), the Commission shall set limits—
							(A)on the number of
				positions that may be held by any person for the spot month, each other month,
				and the aggregate number of positions that may be held by any person for all
				months; and
							(B)to the maximum
				extent practicable, in its discretion—
								(i)to diminish,
				eliminate, or prevent excessive speculation;
								(ii)to deter and
				prevent market manipulation, squeezes, and corners;
								(iii)to ensure
				sufficient market liquidity; and
								(iv)to ensure that
				the price discovery function of the underlying cash market is not distorted or
				disrupted.
								(4)In addition to
				the position limits for energy and agricultural commodities that the Commission
				establishes under paragraph (2), the Commission may require or permit a
				contract market, derivatives transaction execution facility, or electronic
				trading facility with respect to a significant price discovery contract, to
				establish and enforce position accountability, as the Commission determines may
				be necessary and appropriate to accomplish the objectives set forth in
				paragraph (3)(B), provided that the number of positions that may be authorized
				under position accountability may not exceed the position limits established
				under paragraph (2).
						(5)Nothing in this
				section shall require the Commission to revise any position limit for an
				agricultural commodity that is in effect on the date of enactment of this
				Act.
						.
				7.Over-the-counter
			 transactionsSection 2 of the
			 Commodity Exchange Act (7 U.S.C. 2) is amended by adding at the end the
			 following:
			
				(j)Over-the-Counter
				Transactions
					(1)DefinitionsIn
				this subsection:
						(A)Covered
				personThe term ‘covered person’ means a person that enters into
				an over-the-counter transaction that is required to be reported under paragraph
				(3)(C).
						(B)Over-the-counter
				transactionThe term ‘over-the-counter transaction’ means a
				contract, agreement, or transaction in an energy or agricultural commodity that
				is—
							(i)entered into only
				between persons that are eligible contract participants at the time the persons
				enter into the agreement, contract, or transaction;
							(ii)not entered into
				on a trading facility; and
							(iii)not a sale of
				any cash commodity for delivery.
							(2)Authority in
				major market disturbances
						(A)In
				generalIn the case of a major market disturbance, as determined
				by the Commission, the Commission may require any trader subject to the
				reporting requirements described in paragraph (3) to take such action as the
				Commission considers to be necessary to maintain or restore orderly trading in
				any contract listed for trading on a registered entity, including—
							(i)the liquidation
				of any futures contract; and
							(ii)the fixing of
				any limit that may apply to a market position involving any over-the-counter
				transaction acquired in good faith before the date of the determination of the
				Commission.
							(B)Major market
				disturbanceThe term ‘major market disturbance’ means any
				disturbance in a commodity market that disrupts the liquidity and price
				discovery function of that market from accurately reflecting the forces of
				supply and demand for a commodity, including—
							(i)a
				threatened or actual market manipulation or corner;
							(ii)excessive
				speculation; and
							(iii)any action of
				the United States or a foreign government that affects a commodity.
							(C)The term
				market disturbance shall be interpreted in a manner consistent
				with section 8a(9).
						(D)Judicial
				reviewAny action taken by the Commission under subparagraph (A)
				shall be subject to judicial review carried out in accordance with section
				8a(9).
						(3)Reporting;
				recordkeeping
						(A)In
				generalThe Commission shall require each covered person to
				submit to the Commission a report—
							(i)at such time and
				in such manner as the Commission determines to be appropriate; and
							(ii)containing the
				information required under subparagraph (B) to assist the Commission in
				detecting and preventing potential price manipulation of, or excessive
				speculation in, any contract listed for trading on a registered entity.
							(B)Contents of
				reportA report required under subparagraph (A) shall
				contain—
							(i)information
				describing large trading positions of the covered person obtained through one
				or more over-the-counter transactions that involve—
								(I)substantial
				quantities of a commodity in the cash market; or
								(II)substantial
				positions, investments, or trades in agreements or contracts relating to the
				commodity; and
								(ii)any other
				information relating to over-the-counter transactions required to be reported
				under subparagraph (C) carried out by the covered person that the Commission
				determines to be necessary to accomplish the purposes described in subparagraph
				(A).
							(C)Over-the-counter
				transactions to be reported
							(i)In
				generalThe Commission shall identify each large over-the-counter
				transaction or class of large over-the-counter transactions the reporting of
				which the Commission determines to be appropriate to assist the Commission in
				detecting and preventing potential price manipulation of, or excessive
				speculation in, any contract listed for trading on a registered entity.
							(ii)Mandatory
				factors for determinations
								(I)In
				generalIn carrying out a determination under clause (i), the
				Commission shall consider the extent to which each factor described in
				subclause (II) applies.
								(II)FactorsThe
				factors required for carrying out a determination under clause (i) include
				whether—
									(aa)a
				standardized agreement is used to execute the over-the-counter
				transaction;
									(bb)the
				over-the-counter transaction settles against any price (including the daily or
				final settlement price) of one or more contracts listed for trading on a
				registered entity;
									(cc)the price of the
				over-the-counter transaction is reported to a third party, published, or
				otherwise disseminated;
									(dd)the price of the
				over-the-counter transaction is referenced in any other transaction;
									(ee)there is a
				significant volume of the over-the-counter transaction or class of
				over-the-counter transactions; and
									(ff)there is any
				other factor that the Commission determines to be appropriate.
									(iii)Periodic
				reviewThe Commission shall periodically conduct a review, but
				not less than once every 2 years, to determine whether to initiate a rulemaking
				to include any additional transactions or classes of transactions or to exclude
				any transactions or classes of transactions from the reporting requirements of
				this paragraph.
							(D)Alternate
				reportingThe Commission may permit any report required to be
				reported under paragraph (A) by—
							(i)a
				member of a derivatives clearing organization; or
							(ii)only one of the
				persons entering into the transaction, provided that each person entering into
				the transaction or transactions has notified the Commission, in the manner
				specified by the Commission, that one of the persons to the transaction or
				transactions has assumed, on behalf of the other person to the transaction, the
				legal obligations for such other person to submit reports under this section,
				including liabilities for failure to file such reports in accordance with the
				Commission’s regulations. Any notification provided under this paragraph shall
				be effective in imposing such legal obligations and liabilities upon such
				person.
							(E)RecordkeepingThe
				Commission, by rule, shall require each covered person—
							(i)in accordance
				with section 4i, to maintain such records as directed by the Commission for a
				period of 5 years, or longer, if directed by the Commission; and
							(ii)to provide such
				records upon request to the Commission or the Department of Justice.
							(4)Position limits
				for over-the-counter transactionsUpon review of the information
				reported to the Commission under paragraph (3), or following a major market
				disturbance as determined by the Commission under paragraph (2), the Commission
				may establish, after due notice and opportunity for hearing, by rule,
				regulation, or order, such limits on the amount of trading in over-the-counter
				transactions as the Commission determines are necessary and appropriate to
				accomplish one or more of the following objectives with respect to any contract
				listed for trading on a registered entity—
						(A)diminish,
				eliminate, or prevent excessive speculation;
						(B)deter and prevent
				market manipulation, squeezes, and corners;
						(C)ensure sufficient
				market liquidity; and
						(D)ensure that the
				price discovery function of the underlying cash market is not distorted or
				disrupted.
						(5)Protection of
				proprietary informationIn carrying out this subsection, the
				Commission may not—
						(A)require the
				publication of any proprietary information;
						(B)prohibit the
				commercial sale or licensing of any proprietary information; and
						(C)except as
				provided in section 8, publicly disclose any information relating to any market
				position, business transaction, trade secret, or name of any customer of a
				covered person.
						(6)ApplicabilityNotwithstanding
				subsections (g) and (h), and any exemption issued by the Commission for any
				energy or agricultural commodity, each over-the-counter transaction shall be
				subject to this subsection.
					(7)Savings
				clauseNothing in this subsection modifies or alters—
						(A)the guidance of the Commission; or
						(B)any applicable requirements with respect
				the disclosure of proprietary information.
						(8)Bona fide
				hedging transaction review
						(A)In
				generalThe Commission shall
				review and revise the definition of bona fide hedging transaction in subsection
				(c) of Section 4a of the Commodity Exchange Act (7 U.S.C 2(h)(2)(A)) as the
				Commission determines is necessary and appropriate to ensure that the commodity
				markets effectively perform their risk management and price discovery
				functions.
						.
		8.Index traders
			 and swap dealersSection 4 of
			 the Commodity Exchange Act (7 U.S.C. 6) (as amended by section 3) is amended by
			 adding at the end the following:
			
				(f)Index Traders
				and Swap DealersNot later
				than 60 days after the date of enactment of this subsection, the Commission
				shall—
					(1)routinely require detailed reporting from
				index traders and swap dealers in markets under the jurisdiction of the
				Commission;
					(2)reclassify the types of traders for
				regulatory and reporting purposes to distinguish between index traders and
				swaps dealers; and
					(3)review the trading practices for index
				traders in markets under the jurisdiction of the Commission—
						(A)to ensure that index trading is not
				adversely impacting the price discovery process; and
						(B)to determine whether different practices or
				regulations should be
				implemented.
						.
		9.Disaggregation
			 of index funds and other data in energy and agricultural marketsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) (as amended by section 8) is amended by adding at the end the
			 following:
			
				(g)Disaggregation
				of Index Funds and Other Data in Energy and Agricultural
				MarketsThe Commission shall disaggregate and make public
				monthly—
					(1)the number of
				positions and total value of index funds and other passive, long-only positions
				in energy and agricultural markets; and
					(2)data on
				speculative positions relative to bona fide physical hedgers in those
				markets.
					.
		10.Additional
			 commodity futures trading commission employees for improved
			 enforcementSection 2(a)(7) of
			 the Commodity Exchange Act (7 U.S.C. 2(a)(7)) is amended by adding at the end
			 the following:
			
				(D)Additional
				employeesAs soon as practicable after the date of enactment of
				this subparagraph, the Commission shall appoint at least 100 full-time
				employees (in addition to the employees employed by the Commission as of the
				date of enactment of this subparagraph)—
					(i)to increase the
				public transparency of operations in energy futures markets;
					(ii)to improve the
				enforcement of this Act in those markets; and
					(iii)to carry out
				such other duties as are prescribed by the
				Commission.
					.
		
